POLEN, Judge.
We reverse the final summary judgment in favor of appellee on this suit claiming fraudulent misrepresentation and damages arising out of appellant’s alleged purchase of a 1983 Toyota auto from a third party, and Koons Ford’s alleged misrepresentation of a false auto theft report which ultimately led to the police impounding and disposing of the car. There are material issues of fact which would preclude summary judgment. See Moore v. Morris, 475 So.2d 666 (Fla.1985). Inter alia, there are factual issues relating to whether appellant has standing to bring this action.
WARNER, J., concurs.
GUNTHER, C.J., dissents without opinion.